 Case: 4:17-cv-02659-AGF Doc. #: 113 Filed: 10/24/20 Page: 1 of 3 PageID #: 554




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                      )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      Case No. 4:17-CV-2659 AGF
                                              )
CHANTAY GODERT, et al.,                       )
                                              )
       Defendants.                            )

           PLAINTIFF’S PRE-TRIAL PROPOSED LIST OF RESPONSES TO
                         REQUESTS FOR ADMISSIONS

       COMES NOW Plaintiff Lautha V. Anderson, Sr. (“Plaintiff”), by and through his attorney

James W. Schottel, Jr., and hereby states that he intends to read interrogatory answers to the jury:

       Plaintiff proposes to read the following responses to requests for admissions of Defendant

Monica Rubino:

       Response to Request No. 2:

“That on or about November 18, 2016, at Plaintiff Lautha V. Anderson, Sr.'s cell door in

Administrative Segregation Unit at Northeast Correctional Center you told Plaintiff Lautha V.

Anderson, Sr. that he h ad to leave his cell in the administrative segregation unit and go to the

General Population.

RESPONSE: Admitted.”

       Response to Request No. 3:

“That on November 18, 2016, after telling Plaintiff Lautha V. Anderson, Sr. that he h ad to go to

General Population, you told Plaintiff Lautha V. Anderson, Sr. that if he did not go he would

receive a conduct a violation report and physical force would be used against him to take him to

General Population for disobeying a direct order.
 Case: 4:17-cv-02659-AGF Doc. #: 113 Filed: 10/24/20 Page: 2 of 3 PageID #: 555




RESPONSE: Admitted that I told him he would receive a conduct violation. Denied that I

said that physical force would be used against him.”

       Plaintiff proposes to read the following responses to requests for admissions of Defendant

Jeremy Hansen:

       Response to Request No. 2:

“That on or about November 18, 2016, you participated in removing Plaintiff Lautha V. Anderson,

Sr. from the Administrative Segregation Unit at Northeast Correctional Center and transporting

Plaintiff Lautha V. Anderson, Sr. to General Population.

RESPONSE: Admitted only to the extent that I was on the committee that determined that

Plaintiff should be moved to general population. Denied as to the remaining parts of the

request.”

       Plaintiff proposes to read the following responses to requests for admissions of Defendant

Taylor Preston:

       Response to Request No. 2:

“That on or about November 18, 2016, you participated in removing Plaintiff Lautha V. Anderson,

Sr. from the. Administrative Segregation Unit at Northeast Correctional Center and transporting

Plaintiff Lautha V. Anderson, Sr. to General Population.

RESPONSE: Admitted that I was on the committee that assigned Plaintiff to go to General

Population. Denied a s to the remaining portions of the request.”




                                                2
 Case: 4:17-cv-02659-AGF Doc. #: 113 Filed: 10/24/20 Page: 3 of 3 PageID #: 556




                                              Respectfully submitted,

                                              SCHOTTEL & ASSOCIATES, P.C.

                                              BY: s/James W. Schottel, Jr.
                                                     James W. Schottel, Jr. #51285MO
                                                     906 Olive St., PH
                                                     St. Louis, MO 63101
                                                     (314) 421-0350
                                                     (314) 421-4060 facsimile
                                                     jwsj@schotteljustice.com

                                                     Attorney for Plaintiff
                                                     Lautha V. Anderson, Sr.


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2020, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              Michael Pritchett
                                              Michael.Pritchett@ago.mo.gov

                                              James W. LeCompte III
                                              Wil.LeCompte@ago.mo.gov

                                              Attorneys for Defendants
                                              Monica Rubino
                                              Taylor Preston
                                              Jeremy Hanson


                                              s/James W. Schottel, Jr.




                                                 3
